Case 3:16-md-02738-FLW-LHG Document 8399 Filed 11/26/18 Page 1 of 2 PageID: 23081



                                  IN THE U.S. DISTRICT COURT
                                   DISCTRICT OF NEW JERSEY



                                                             )
   IN RE: JOHNSON & JOHNSON TALCUM                           )
   PRODUCTS MARKETING, SALES PRACTICES                       )      MDL No. 16-md-2738
   & PRODUCTS LIABILITY LITIGATION                           )
                                                             )

  This Document Relates To:

   Ronica Duncan, Plaintiff                                       Specific Case No:

   v.                                                             3:17-cv-11781-FLW-LHG

   Johnson & Johnson, et al.

  _________________________________

                           NOTICE OF WITHDRAWAL OF COUNSEL


         Eric S. Johnson of Simmons Hanly Conroy hereby withdrawals as counsel of record for

  Plaintiff in this action, pursuant to Local Rule 102.1. Jennell K. Shannon of Johnson Becker, PLLC

  is lead counsel in this matter and remains counsel of record.

         Dated: November 26, 2018              Respectfully submitted,

                                               /s/ Eric S. Johnson
                                               Eric S. Johnson, IL Bar #6301759
                                               SIMMONS HANLY CONROY
                                               One Court Street
                                               Alton, IL 62002
                                               (618) 259-2222 (Tel.)
                                               (618) 259-2251 (Fax)
                                               ejohnson@simmonsfirm.com
Case 3:16-md-02738-FLW-LHG Document 8399 Filed 11/26/18 Page 2 of 2 PageID: 23082



                                  CERTIFICATE OF SERVICE

         I hereby certify that on November 26, 2018, I electronically filed the foregoing document

  with the Clerk of the Court using the CM/ECF system which will send notification of such filing

  to the CM/ECF participants registered to receive service in this MDL.




                                                     /s/ Eric S. Johnson
                                                     Eric S. Johnson
